Exhibit 10.1



AGREEMENT


AGREEMENT made and entered into in Lexington, MA, by and between Agenus Inc.
(the “Company”), a Delaware corporation with a principal place of business at 3
Forbes Rd. Lexington, MA 02421, and Robert B. Stein (the “Executive”), effective
as of the 30th day of June, 2015 (the “Effective Date”) (the “Agreement”). Words
or phrases which are initially capitalized or are within quotation marks shall
have the meanings provided in Section 14 below and as provided elsewhere herein.
WHEREAS, the operations of the Company and its Affiliates are a complex matter
requiring direction and leadership in a variety of arenas;     
WHEREAS, the Executive is possessed of certain experience and expertise that
qualify him/her to provide the direction and leadership required by the Company;
and
WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
therefore wishes to employ the Executive and the Executive wishes to accept such
employment.    
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:
1.Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers and the Executive hereby accepts employment.
2.    Term.     Subject to earlier termination as hereafter provided, this
Agreement shall have an original term of one year commencing on the Effective
Date hereof and shall be automatically extended thereafter for successive terms
of one year each, unless either party provides notice to the other at least 120
days prior to the expiration of the original or any extension term this
Agreement is not to be extended. The term of this Agreement, as from time to
time extended or renewed, is hereafter referred to as “Term”.
3.    Capacity and Performance.
(a)    During the Term hereof, the Executive shall be employed by the Company on
a full-time basis and shall perform such duties and responsibilities on behalf
of the Company and its Affiliates as may be designated from time to time
consistent with his/her position. In addition, and without further compensation,
the Executive shall serve as a director and/or officer of one or more of the
Company's Affiliates if so elected or appointed from time to time.
(b)    During the Term hereof, the Executive shall devote his/her best efforts,
business judgment, skill and knowledge to the advancement of the business and
interests of the Company and its Affiliates and to the discharge of his/her
duties and responsibilities hereunder. The Executive shall not engage in any
other business activity or serve in any industry, trade, professional,
governmental or academic position during the Term of this Agreement, except as
may be approved by the Board of Directors of the Company (the “Board”) or its
designee.



-1-

--------------------------------------------------------------------------------



4.    Compensation and Benefits. As compensation for all services performed by
the Executive under and during the Term hereof and subject to performance of the
Executive's duties and of the obligations of the Executive to the Company and
its Affiliates, pursuant to this Agreement or otherwise:
(a)    Base Salary. Beginning July 1, 2015, the Company shall pay the Executive
a minimum base salary at the rate of $400,000 per annum, payable in accordance
with the payroll practices of the Company for its executives and subject to
increase by the Board, in its sole discretion. Such base salary, as from time to
time increased, is hereafter referred to as the “Base Salary”. The Board shall
review the Base Salary no less than annually.
(b)    Incentive and Bonus Compensation. During the Term hereof, the Executive
shall be entitled to participate in the Company’s Executive Incentive Plan to
the extent eligible and in accordance with the terms thereof, as such terms may
be modified or amended by the Company from time to time; provided, however, that
nothing contained herein shall obligate the Company to continue such incentive
compensation program. The Executive’s target incentive bonus under the Executive
Incentive Plan is 40% of his/her Base Salary. Such target may be modified by the
Company from time to time, in its sole discretion. Any compensation paid to the
Executive under the Executive Incentive Plan shall be in addition to the Base
Salary.
(c)    [intentionally omitted]
(d)    Vacations. During the Term hereof, the Executive shall be entitled to
four weeks of vacation per annum, to be taken at such times and intervals as
shall be determined by the Executive, subject to the reasonable business needs
of the Company.
(e)    Other Benefits. During the Term hereof and subject to any contribution
therefor generally required of employees (including executives) of the Company,
the Executive shall be entitled to participate in any and all employee benefit
plans from time to time in effect for employees of the Company generally, except
to the extent such plans are in a category of benefit otherwise provided to the
Executive. Such participation shall be subject to (i) the terms of the
applicable plan documents, (ii) generally applicable Company policies and (iii)
the discretion of the Board or any administrative or other committee provided
for in or contemplated by such plan. The Company may alter, modify, add to or
delete its employee benefit plans at any time as it, in its sole judgment,
determines to be appropriate, without recourse by the Executive.
(f)    Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable, customary and necessary business expenses incurred or paid by
the Executive in the performance of his/her duties and responsibilities
hereunder, subject to any maximum annual limit and other restrictions on such
expenses as set forth in the Company’s Travel Policy as may be amended from time
to time, and to such reasonable substantiation and documentation as may be
specified by the Company from time to time.
5.    Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, but subject to Section 6 hereof, the Executive's
employment hereunder shall terminate prior to the expiration of the Term under
the following circumstances:



-2-

--------------------------------------------------------------------------------



(a)    Death. In the event of the Executive's death during the Term hereof, the
Executive's employment hereunder shall immediately and automatically terminate.
In the event of the Executive's death during the Term hereof, the Company shall
pay to the Executive's designated beneficiary or, if no beneficiary has been
designated by the Executive, to his/her estate, any earned and unpaid Base
Salary and accrued but unused vacation through the date of his/her death.
(b)     Disability.
    (i)    The Company may terminate the Executive's employment hereunder, upon
notice to the Executive, in the event that the Executive becomes disabled during
his/her employment hereunder through any illness, injury, accident or condition
of either a physical or psychological nature and, as a result, is unable to
perform substantially all of his/her duties and responsibilities hereunder, with
or without a reasonable accommodation, for ninety (90) days during any period of
three hundred and sixty-five (365) consecutive calendar days.
    (ii)    The Board may designate another employee to act in the Executive's
place during any period of the Executive's disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4(a) and benefits in accordance with Section 4(e), to
the extent permitted by the then-current terms of the applicable benefit plans,
until the Executive becomes eligible for disability income benefits under the
Company's disability income plan or until the termination of his/her employment,
whichever shall first occur.
    (iii)    While receiving disability income payments under the Company's
disability income plan, the Executive shall not be entitled to receive any Base
Salary under Section 4(a) hereof, but shall continue to participate in Company
benefit plans in accordance with Section 4(e) and the terms of such plans, until
the termination of his/her employment.
    (iv)    If any question shall arise as to whether during any period the
Executive is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform
substantially all of his/her duties and responsibilities hereunder, the
Executive may, and at the request of the Company shall, submit to a medical
examination by a physician selected by the Company to whom the Executive or
his/her duly appointed guardian, if any, has no reasonable objection to
determine whether the Executive is so disabled and such determination shall for
the purposes of this Agreement be conclusive of the issue. If such question
shall arise and the Executive shall fail to submit to such medical examination,
the Company's determination of the issue shall be binding on the Executive.
(v)    In the event the Company terminates the Executive’s employment hereunder
due to disability, the Company shall pay to the Executive any accrued and unpaid
Base Salary and accrued but unused vacation through the date of termination.
(c)     By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon fourteen (14) day notice to the
Executive setting



-3-

--------------------------------------------------------------------------------



forth in reasonable detail the nature of such Cause. The following, as
determined by the Company in its reasonable judgment, shall constitute Cause for
termination:
    (i)    The Executive’s failure to perform (other than by reason of
disability), or negligence in the performance of, his/her duties and
responsibilities to the Company or any of its Affiliates; or
(ii)    Material breach by the Executive of any provision of this Agreement; or
    (iii)    Other conduct by the Executive that is materially harmful to the
business, interests or reputation of the Company or any of its Affiliates.
Upon the giving of notice of termination of the Executive's employment hereunder
for Cause, the Company shall have no further obligation or liability to the
Executive, other than for Base Salary earned and unpaid and accrued vacation
earned but not taken at the date of termination.
(d)    By the Company Other than for Cause. The Company may terminate the
Executive's employment with the Company other than for Cause at any time upon
notice to the Executive. In the event of such termination, the Company shall
continue to pay the Executive his/her Base Salary, at the rate in effect on the
date of termination, until the conclusion of a period of twelve (12) months
following the date of termination. In addition, the Company shall pay to the
Executive in one lump sum an amount equal to the higher of (x) the Executive’s
target incentive bonus under the Executive Incentive Plan for the year in which
the Executive’s employment is terminated or (y) the actual incentive bonus paid
to the Executive, if any, under the Executive Incentive Plan for the last full
fiscal year preceding the year in which the Executive’s employment is
terminated; and shall also, until the conclusion of a period of twelve (12)
months following the date of termination, pay the full premium cost of the
Executive's participation in the Company's group medical and dental insurance
plans, provided that the Executive is entitled to continue such participation
under applicable law and plan terms. The Company will also provide the Executive
with an outplacement assistance benefit in the form of a lump-sum payment of
$15,000 plus an additional lump-sum payment in an amount sufficient, after
giving effect to all federal, state and other taxes with respect to such
additional payment, to make Executive whole for all taxes (including withholding
taxes) on such outplacement assistance benefit. Furthermore, at the sole
discretion of the Compensation Committee of the Board, any unvested options to
purchase Company stock may be accelerated.
(e)     By the Executive for Reduction in Salary or Benefits. The Executive may
terminate his/her employment hereunder based on a material reduction in Base
Salary or benefits due in accordance with the terms of this Agreement
(“Compensation Reduction”), provided that Executive provides notice to the
Company setting forth in reasonable detail the nature of such Compensation
Reduction, and provided further that the Company shall have thirty (30) days
from such notice to cure such reduction. In the event of termination in
accordance with this Section 5(e), the Company shall continue to pay the
Executive her Base Salary, at the rate in effect on the date of termination,
until the conclusion of a period of twelve (12) months following the date of
termination. In addition, the Company shall pay to the Executive in one lump sum
an amount equal



-4-

--------------------------------------------------------------------------------



to the higher of (x) the Executive’s target incentive bonus under the Executive
Incentive Plan for the year in which the Executive’s employment is terminated or
(y) the actual incentive bonus paid to the Executive, if any, under the
Executive Incentive Plan for the last full fiscal year preceding the year in
which the Executive’s employment is terminated; and shall also, until the
conclusion of a period of twelve (12) months following the date of termination,
pay the full premium cost of the Executive's participation in the Company's
group medical and dental insurance plans, provided that the Executive is
entitled to continue such participation under applicable law and plan terms. The
Company will also provide the Executive with an outplacement assistance benefit
in the form of a lump-sum payment of $15,000 plus an additional lump-sum payment
in an amount sufficient, after giving effect to all federal, state and other
taxes with respect to such additional payment, to make Executive whole for all
taxes (including withholding taxes) on such outplacement assistance benefit. In
addition, at the sole discretion of the Compensation Committee of the Board, any
unvested options to purchase Company stock may be accelerated. Notwithstanding
anything in this Section 5(e) to the contrary, this Section 5(e) shall only be
applicable if the Executive provides notice to the Company of the Compensation
Reduction within than 90 days following the initial existence of the condition
claimed by the Executive to be a Compensation Reduction, and the Executive, in
fact, terminates employment with the Company within 12 months of the initial
existence of such condition.
(f)    By the Executive Other than for a Compensation Reduction. The Executive
may terminate his/her employment hereunder at any time upon 120 days’ notice to
the Company, unless such termination would violate any obligation of the
Executive to the Company under a separate severance agreement. In the event of
termination of the Executive pursuant to this Section 5(f), the Board may elect
to waive the period of notice, or any portion thereof, and, if the Board so
elects, the Company will pay the Executive his/her Base Salary for the notice
period (or for any remaining portion of the period).
(g)    Upon a Change in Control.
    (i)    If a Change in Control occurs on the date of such Change in Control,
fifty-percent (50%) of any stock options or shares of restricted stock of the
Company previously granted or issued to the Executive that are outstanding and
unvested as of the date of the Change in Control shall become vested,
exercisable and, in the case of shares of restricted stock, no longer subject to
forfeiture, provided that the Executive is employed by the Company on the date
of such Change in Control.
    (ii)    If a Change in Control occurs and within eighteen (18) months
following such Change in Control, the Company terminates the Executive’s
employment other than for Cause, or the Executive terminates his/her employment
as a result of a Compensation Reduction or for Good Reason (as defined herein),
then, in lieu of any payments to or on behalf of the Executive under Section
5(d) or 5(e) hereof, the Company shall pay to the Executive in one lump sum an
amount equal to (A) eighteen (18) months Base Salary at the rate in effect on
the date of termination, plus (B) 150% of the higher of (x) the Executive’s
target incentive bonus under the Executive Incentive Plan for the year in which
the Executive’s employment is terminated or (y) the actual incentive bonus paid



-5-

--------------------------------------------------------------------------------



to the Executive, if any, under the Executive Incentive Plan for the last full
fiscal year preceding the year in which the Executive’s employment is
terminated; and shall also, until the conclusion of a period of eighteen (18)
months following the date of termination, pay the full premium cost of the
Executive’s participation in the Company’s group medical and dental insurance
plans, provided that the Executive is entitled to continue such participation
under applicable law and plan terms. In addition, any (I) outstanding unvested
options granted or issued to the Executive as of the date of the Change in
Control shall become vested and shall be exercisable for ninety (90) days
following termination of the Executive’s employment and (II) shares of unvested
restricted stock of the Company granted or issued to the Executive as of the
date of the Change in Control shall become vested and no longer subject to
forfeiture. The Company will also provide the Executive with an outplacement
assistance benefit in the form of a lump-sum payment of $15,000 plus an
additional lump-sum payment in an amount sufficient, after giving effect to all
federal, state and other taxes with respect to such additional payment, to make
Executive whole for all taxes (including withholding taxes) on such outplacement
assistance benefit. Notwithstanding anything in the Agreement to the contrary,
in the event any provision contained in this agreement regarding payment or
assistance to the Executive related to the continuation of healthcare coverage
for the Executive is determined would cause the Company to violate the
anti-discrimination rules of the healthcare reform laws known as the Patient
Protection and Affordable Care Act, such provision shall be a nullity.
(iii)     All payments required to be made by the Company hereunder to Executive
or his/her dependents, beneficiaries, or estate will be subject to the
withholding of such amounts relating to tax and/or other payroll deductions as
may be required by law.
In the event that it is determined that any payment or benefit provided by the
Company to or for the benefit of Executive, either under this Agreement or
otherwise, would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code or any successor provision(s) (“Section 4999”), the
payments or benefits otherwise payable will be automatically reduced to the
extent necessary so that such excise tax shall not be applicable. The specific
payments to be reduced for this purpose will be determined at the Company’s
discretion, but reductions shall first be applied to payments that are in the
form of cash payments (rather than accelerated vesting of equity-based grants).
Determinations under this Section 5(g)(iii) will be made by an accounting firm
engaged by the Company (the “Firm”). The determinations of the Firm will be
binding upon the Company and Executive except as the determinations are
established in resolution (including by settlement) of a controversy with the
Internal Revenue Service to have been incorrect. All fees and expenses of the
Firm will be paid by the Company.
(iv)    For the purpose of this Section 5(g), a “Change in Control” shall mean:
(A) the acquisition by any Organization of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the
common stock of the Company; provided, however, that for purposes of this
subsection (A), an acquisition shall not constitute a Change in Control if it
is: (x) by a Benefit Plan sponsored or maintained by




-6-

--------------------------------------------------------------------------------



the Company or an entity controlled by the Company or (y) by an entity pursuant
to a transaction that complies with clauses (x), (y) and (z) of subsection (C)
of this Section 5(g)(iv); or (B) individuals who, as of March 12, 2015,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to March 12, 2015 whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (or a majority of
the members of a nominating committee who are members of the Incumbent Board)
shall be treated as a member of the Incumbent Board unless he or she assumed
office as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of an Organization other than the Board;
or (C) consummation of a merger or consolidation involving the Company, or a
sale or other disposition of all or substantially all of the assets of the
Company, (a “transaction”) in each case unless, immediately following such
transaction, (x) the beneficial owners of the common stock of the Company
outstanding immediately prior to such transaction beneficially own, directly or
indirectly, more than 50% of the combined voting power of the outstanding voting
securities of the entity resulting from such transaction (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries), (y) no Organization (excluding any entity resulting from
such transaction or any Benefit Plan of the Company or such entity resulting
from such transaction) beneficially owns, directly or indirectly, 50% or more of
the combined voting power of the then outstanding voting securities of such
entity and (z) at least a majority of the members of the board of directors or
similar board of the entity resulting from such transaction were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such transaction; or (D) approval by the
stockholders of the Company of a complete liquidation or dissolution of the
Company. For purposes of the foregoing: “Benefit Plan” means any employee
benefit plan, including any related trust; “Board” means the Board of Directors
of the Company; “Exchange Act” means the Securities Exchange Act of 1934, as
amended; and “Organization” means any individual, entity or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act).
(h)    Effect of Failure to Renew by Company. In the event the Company chooses
not to renew the Term hereof, such failure to renew shall be treated as a
termination by the Company other than for “Cause” unless the Company gives
notice that the failure to renew is for “Cause” as defined in Section 5(c).
(i)    To the extent any payment under Section 5 shall be required to be delayed
following separation from service to comply with the “specified employee” rules
of Section 409A of the Internal Revenue Code, it shall be delayed (but not more
than is required to comply with such rules).
6.    Effect of Termination. The provisions of this Section 6 shall apply to
termination due to the expiration of the Term hereof, termination pursuant to
Section 5 or otherwise.



-7-

--------------------------------------------------------------------------------



(a)     Payment(s) by the Company and contributions to the cost of the
Executive's continued participation in the Company's group health and dental
plans that may be due to the Executive under Section 5 shall constitute the
entire obligation of the Company to the Executive. In order to receive any
payments or any other benefits under Section 5(d) or 5(e) or 5(g) or 5(h), the
Executive must first execute a General Release of Claims in a form acceptable to
the Company.
(b)    Except for medical and dental insurance coverage continued pursuant to
Section 5(d) or 5(e) or 5(g) or 5(h) hereof, benefits shall terminate pursuant
to the terms of the applicable benefit plans based on the date of termination of
the Executive's employment without regard to any continuation of Base Salary or
other payment to the Executive following such date of termination.
(c)    Provisions of this Agreement shall survive any termination if so provided
herein or if necessary or desirable fully to accomplish the purposes of such
provision, including without limitation the obligations of the Executive under
Sections 7, 8 and 9 hereof. The obligation of the Company to make payments to or
on behalf of the Executive under Section 5(d) or 5(e) or 5(g) or 5(h) hereof is
expressly conditioned upon the Executive's continued full performance of
obligations under Sections 7, 8 and 9 hereof. The Executive recognizes that,
except as expressly provided in Section 5(d) or 5(e) or 5(g) or 5(h), no
compensation is earned by, or in any way owing to, Executive after termination
of employment.
(d)    Any payments to be made to the Executive (or to the Executive’s
designated beneficiary or estate) hereunder following the Executive’s
termination of employment, other than payments that are expressly stated as paid
in a series of installments, shall be paid in the form of a single lump sum,
which lump sum shall be paid to the Executive within 60 days following the date
of the Executive’s termination of employment; provided, however, that the
foregoing shall not apply in the event it is determined that any payments to the
Executive must be deferred for six months in order to comply with Code Section
409A(a)(2)(B)(i), as provided in Section 6(e), below; and provided further that
any references to “termination of employment” or any other similar phrase in
this Agreement shall be interpreted to mean a “separation from service” as that
phrase is used for purposes of Code Section 409A.
(e)    To the extent any payment hereunder shall be required to be delayed until
six months following separation from service to comply with the “specified
employee” rules of Section 409A of the Internal Revenue Code, it shall be
delayed (but not more than is required) to comply with such rules, and shall
promptly after such delay be paid with interest at a reasonable market rate as
determined by the Company
7.    Confidential Information.
(a)    The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information, that the Executive may develop
Confidential Information for the Company or its Affiliates and that the
Executive may learn of Confidential Information during the course of employment.
The Executive will comply with the policies and procedures of the Company and
its Affiliates for protecting Confidential Information and shall never disclose
to any Person or to any governmental agency or political subdivision of any
government (except as required by



-8-

--------------------------------------------------------------------------------



applicable law or for the proper performance of his/her duties and
responsibilities to the Company and its Affiliates), or use for his/her own
benefit or gain, any Confidential Information obtained by the Executive incident
to his/her employment or other association with the Company or any of its
Affiliates. The Executive understands that the restriction shall continue to
apply after his/her employment terminates, regardless of the reason for such
termination.
(b)    All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
its Affiliates and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company and its Affiliates. The Executive shall safeguard all
Documents and shall surrender to the Company at the time his/her employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all Documents then in the Executive's possession or control.
(c)    The Executive acknowledges and agrees that all Confidential Information
and proprietary materials that are provided by the Company to the Executive
under this Agreement are and shall remain the exclusive property of the Company
or the third party entrusting such Confidential Information or proprietary
materials to the Company.
8.    Restricted Activities. The Executive agrees that some restrictions on
his/her activities during and after his/her employment are necessary to protect
the goodwill, Confidential Information and other legitimate interests of the
Company and its Affiliates:
(a)    While the Executive is employed by the Company and for the greater of (i)
twelve (12) months after his/her employment terminates or (ii) the period during
which the Executive is receiving payments under Section 5(d) or 5(e) or 5(g) or
5(h) (the “Non-Competition Period”), the Executive shall not, directly or
indirectly, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or otherwise, compete with the Company or any of its Affiliates or
undertake any planning for any business competitive with the Company or any of
its Affiliates. Specifically, but without limiting the foregoing, the Executive
agrees not to engage in any manner in any activity that is directly or
indirectly competitive with the business of the Company or any of its Affiliates
as conducted or under consideration at any time during the Executive's
employment. Restricted activity includes without limitation accepting employment
or a consulting position with any Person who is, or at any time within twelve
(12) months prior to the termination of the Executive’s employment has been, a
competitor or a customer of the Company or any of its Affiliates. For the
purposes of this Section 8, the business of the Company and its Affiliates shall
include all Products and the Executive's undertaking shall encompass all items,
products and services that may be used in substitution for Products. The
foregoing shall not prohibit the Executive's passive ownership of two percent
(2%) or less of the equity securities of any publicly traded company.
(b)    The Executive agrees that, during his/her employment with the Company or
any Affiliate of the Company, he/she will not undertake any outside activity,
whether or not competitive with the business of the Company or its Affiliates,
that could reasonably give rise to a conflict of interest or otherwise interfere
with his/her duties and obligations to the Company or any of its Affiliates.



-9-

--------------------------------------------------------------------------------



(c)    The Executive further agrees that while he/she is employed by the Company
or any Affiliate of the Company and thereafter during the Non-Competition
Period, the Executive will not hire or attempt to hire any employee of the
Company or any of its Affiliates, assist in such hiring by any Person, encourage
any such employee to terminate his/her or her relationship with the Company or
any of its Affiliates or solicit or encourage any customer or vendor of the
Company or any of its Affiliates to terminate its relationship with them, or, in
the case of a customer, to conduct with any Person any business or activity
which such customer conducts or could conduct with the Company or any of its
Affiliates.
9.    Assignment of Rights to Intellectual Property. The Executive shall
promptly and fully disclose, if he/she has not done so already, all Intellectual
Property to the Company. The Executive shall maintain adequate records (whether
written, electronic, or otherwise) to document the Intellectual Property,
including without limitation the conception and reduction to practice of all
inventions, and shall make such records available to the Company upon request.
The Company shall have sole ownership of all Intellectual Property and all such
records with respect thereto. The Executive hereby assigns, conveys, and grants
to the Company (or as otherwise directed by the Company), and agrees to assign,
convey and grant to the Company (or as otherwise directed by the Company), all
of his/her right, title, and interest in and to the Intellectual Property and
any and all patents, patent applications, and copyrights relating to the
Intellectual Property. The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to
do such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company and to permit the Company to
enforce any patents, copyrights or other proprietary rights to the Intellectual
Property. The Executive will not charge the Company for time spent in complying
with these obligations. All copyrightable works that the Executive creates shall
be considered “work made for hire”.
The Executive represents that the attached Exhibit A contains a complete list of
all inventions, copyrightable works, tangible materials, and other intellectual
property that the Executive (either alone or jointly with others) conceived,
developed, discovered, created, or reduced to practice prior to the Effective
Date (the “Prior IP”). The Prior IP is not assigned to the Company under this
Agreement, except to the extent that the Executive expressly assigns such Prior
IP to the Company under the terms of a separate written instrument. If no Prior
IP is listed on Exhibit A, the Executive represents that no Prior IP exists. The
Executive recognizes that the protection of the Intellectual Property of the
Company against unauthorized disclosure and use is of critical importance to the
Company, and therefore, the Executive agrees to use his/her best efforts and
exercise utmost diligence to protect and safeguard the Intellectual Property of
the Company and its Affiliates, if any, and, except as may be expressly required
by the Company in connection with the Executive’s performance of his/her
obligations to the Company under this Agreement, the Executive shall not, either
during the Term of this Agreement or thereafter, directly or indirectly, use for
his/her own benefit or for the benefit of another, or disclose to another, any
of such Intellectual Property.
10.    Notification Requirement. Until the conclusion of the Non-Competition
Period the Executive shall give notice to the Company of each new business
activity he/she plans to undertake, at least twenty-one (21) days prior to
beginning any such activity. Such notice shall state the name



-10-

--------------------------------------------------------------------------------



and address of the Person for whom such activity is undertaken and the nature of
the Executive's business relationship(s) and position(s) with such Person. The
Executive shall provide the Company with such other pertinent information
concerning such business activity as the Company may reasonably request in order
to determine the Executive's continued compliance with his/her obligations under
Sections 7, 8 and 9 hereof.
11.    Enforcement of Covenants. The Executive acknowledges that he/she has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him/her pursuant to Sections 7 and 8
hereof. The Executive agrees that said restraints are necessary for the
reasonable and proper protection of the Company and its Affiliates and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. The Executive further acknowledges that,
were he/she to breach any of the covenants contained in Sections 7 or 8 hereof,
the damage to the Company would be irreparable. The Executive therefore agrees
that the Company, in addition to any other remedies available to it, shall be
entitled to preliminary and permanent injunctive relief against any breach or
threatened breach by the Executive of any of said covenants, without having to
post bond. The parties further agree that, in the event that any provision of
Section 7 or 8 hereof shall be determined by any court of competent jurisdiction
to be unenforceable by reason of its being extended over too great a time, too
large a geographic area or too great a range of activities, such provision shall
be deemed to be modified to permit its enforcement to the maximum extent
permitted by law.
12.    Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his/her obligations
hereunder will not breach or be in conflict with any other agreement to which
the Executive is a party or is bound and that the Executive is not now subject
to any covenants against competition or similar covenants that would affect the
performance of his/her obligations hereunder. The Executive will not disclose to
or use on behalf of the Company any proprietary information of a third party
without such party's consent.
13.    Indemnification. The Company shall indemnify the Executive to the extent
provided in its then current Articles or By-Laws. The Executive agrees to
promptly notify the Company of any actual or threatened claim arising out of or
as a result of his/her employment with the Company.
14.    Definitions. For purposes of this Agreement, the following definitions
apply:
(a)    “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority or equity interest.
(b)    “Confidential Information” means any and all information of the Company
and its Affiliates that is not generally known by others. Confidential
Information includes without limitation such information relating to (i) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates, (ii) the Products, (iii) the
costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates, (iv) the identity and special needs of the customers
of the Company and its Affiliates and (v) the people and organizations with whom
the Company and its Affiliates have business relationships and those



-11-

--------------------------------------------------------------------------------



relationships. Confidential Information also includes comparable information
that the Company or any of its Affiliates have received belonging to others or
which was received by the Company or any of its Affiliates with any
understanding that it would not be disclosed.
(c)    “Good Reason” means: (i) the relocation of the Executive’s principal
office, without his/her prior consent, to a location more than thirty (30) miles
from its location on the day prior to the Change in Control; (ii) failure of the
Company to continue the Executive in the position held immediately prior to the
Change in Control; or (iii) material and substantial diminution in the nature or
scope of the Executive's responsibilities, duties or authority; however, the
Company's failure to continue the Executive's appointment or election as a
director or officer of any of its Affiliates and any diminution of the business
of the Company or any of its Affiliates, including without limitation the sale
or transfer of any or all of the assets of the Company or any of its Affiliates,
shall not constitute “Good Reason”. Notwithstanding anything in this Agreement
to the contrary, termination of employment by the Executive shall not be
considered to be for “Good Reason” unless (i) the Executive provides notice to
the Company of the condition claimed to be “Good Reason” within 90 days
following the initial existence of such condition, (ii) the Company fails to
remedy such condition within 30 days following its receipt of such notice from
the Executive, and (iii) the Executive, in fact, terminates employment with the
Company within 12 months of the initial existence of such condition.
(d)    “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours or on or off Company
premises) during the Executive's employment and during the period of twelve (12)
months immediately following termination of his/her employment that relate to
either the Products or any prospective activity of the Company or any of its
Affiliates.
(e)     “Person” means an individual, a corporation, an association, a
partnership, an estate, a trust and any other entity or organization, other than
the Company or any of its Affiliates.
(f)    “Products” mean all products planned, researched, developed, under
development, tested, manufactured, sold, licensed, leased or otherwise
distributed or put into use by the Company or any of its Affiliates, together
with all services provided or planned by the Company or any of its Affiliates,
during the Executive's employment.
15.    Withholding. All payments made by the Company under this Agreement shall
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law.
16.    Assignment. Neither the Company nor the Executive may make any assignment
of this Agreement or any interest herein, by operation of law or otherwise,
without the prior written consent of the other; provided, however, that the
Company may assign its rights and obligations under this Agreement without the
consent of the Executive in the event that the Company shall hereafter affect a
reorganization, consolidate with, or merge into, any other Person or transfer
all or substantially all of its properties or assets to any other Person. This
Agreement shall inure to the



-12-

--------------------------------------------------------------------------------



benefit of and be binding upon the Company and the Executive, their respective
successors, executors, administrators, heirs and permitted assigns.
17.    Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
18.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
19.    Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or deposited in the United States mail, postage prepaid,
registered or certified, and addressed to the Executive at his/her last known
personal address on the books of the Company or, in the case of the Company, at
its principal place of business, attention of Senior Attorney, or to such other
address as either party may specify by notice to the other actually received.
20.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive's employment, excluding any obligations with respect to the securities
of the Company or the grant of any stock options.
21.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.
22.    Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.
23.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.
24.    Governing Law. This is a contract and shall be construed and enforced
under and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without regard to the conflict of laws principles thereof.
[SIGNATURE PAGE FOLLOWS]



-13-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.


THE EXECUTIVE:                AGENUS INC., a Delaware corporation






/s/ Robert B. Stein                By: /s/ Garo H. Armen        
Robert B. Stein                 Name: Garo H. Armen
Title: Chairman and CEO



-14-